[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 682 
December 20, 1936, at about 10:30 o'clock P. M., respondent and a boy named Don Conyers were walking along the highway between Buhl and Hagerman when they were overtaken and struck by an auto truck driven by appellant, as a result of which respondent was seriously injured. The accident occurred at a curve in the road at the top of what is known as Banbury Grade. This action was commenced by respondent who was an infant and who *Page 684 
appeared by Harry Jones, her father, as her guardian ad litem.
It is alleged in the complaint that plaintiff, observing the lights of the approaching truck, stepped into the borrow-pit on the easterly side of the highway and was standing in the borrow-pit approximately five feet from the outer edge of the oiled portion of the highway; that defendant, at said time and place, was driving and operating a Dodge pick-up truck in a northerly direction along the highway, with three other persons occupying the cab of the truck with him; that the defendant recklessly, carelessly and negligently drove the truck at a dangerous and excessive rate of speed along the highway and as a direct and proximate result of such negligence and carelessness, drove it off the oiled portion of the highway and into the borrow-pit on the easterly side thereof, striking plaintiff with the truck, hurling her a distance of approximately sixty feet and rendering her unconscious; that by reason of the negligent acts of defendant, as aforesaid, plaintiff suffered a compound, comminuted fracture of the left tibia and fibula and also cuts and bruises. Ambulance, hospital and medical and surgical expenses were alleged; also, "that as a result of said injuries the plaintiff will be permanently injured and damaged in the use of her left limb, all to plaintiff's damage in the sum of $10,000.00."
For a second cause of action plaintiff adopted the allegations of her first cause of action and alleged:
"that said defendant at said time and place, while so intoxicated as to be unable to properly operate and manage said truck, was driving and operating a Dodge pick-up truck in a northerly direction along said highway with three other persons occupying the cab of said truck besides said defendant; that said defendant at said time and place and while so intoxicated, recklessly, carelessly and negligently drove said truck at a dangerous and excessive rate of speed along said highway and as a direct and proximate result of such negligence and carelessness, drove said truck off the oiled portion of said highway and into the borrow pit on the easterly side of said highway, striking said plaintiff with said truck, hurling her a distance of approximately sixty feet and rendering her unconscious, all to plaintiff's damage and injury." *Page 685 
Defendant answered the complaint and cross-complained for damages to his truck. The case was tried to a jury which returned a verdict in plaintiff's favor for $2,000. Judgment was entered accordingly and a motion for a new trial was made and denied. This appeal is from the judgment and from the order denying a new trial.
The evidence as to appellant's negligence and as to his intoxication at the time of the accident is conflicting and that produced by and on behalf of respondent, if uncontradicted, is sufficient to sustain the verdict and judgment. A verdict will not be disturbed on appeal, because of conflict, if the evidence supporting it would be sufficient to sustain it if uncontradicted. (Harp v. Stonebraker, 57 Idaho 434,  438, 65 P.2d 766, 768.)
Appellant assigns as error the failure of the trial judge to define the term "prima facie," as used in the instructions in connection with the words "negligence" and "unlawful." The assignments of error raising this point seem to be based on the fact that certain instructions were given with respect to acts which were prima facie negligent, or prima facie unlawful, and the definition of "prima facie" does not occur in those instructions. Instruction No. 12 is:
"The court instructs you, gentlemen, that the term `primafacie' means: At first sight; on the first appearance; on the face of it; so far as can be judged from the first disclosure; presumably."
In instruction No. 22, the jury was told:
"The court has not attempted to embody all the law in this case in any one instruction. In considering any single instruction you must consider it in connection with all other instructions and construe them in harmony with each other. You are not at liberty to single out a particular instruction and base your verdict upon it alone."
Instruction No. 12, having fully and correctly defined and explained the meaning of "prima facie," it was not necessary for the court to repeat the definition and explanation in each instruction wherein the term was used.
Appellant complains of the action of the court in instructing the jury to the effect that it is unlawful for any *Page 686 
person who is under the influence of intoxicating liquor to drive any vehicle upon any highway within this state (I. C. A., sec. 48-502.) He contends that by its instruction the court submitted to the jury a matter which was not within the issues framed by the pleadings. This contention is based on the fact that in the complaint it was alleged the defendant drove the truck while so intoxicated as to be unable to properly operate and manage it.
"Intoxicated" and "under the influence of intoxicating liquor" are understood to mean the same, in this country. See "intoxicated," Webster's New International Dictionary, second edition; Packard v. O'Neil, 45 Idaho 427, 262 P. 881, 56 A.L.R. 317. In common use in Idaho these terms are synonymous and interchangeable and the instruction could not have misled the jury into deciding an issue not presented by the complaint.
Appellant complains of instruction No. 16, as being contradictory and conflicting. It is:
"The court instructs the jury that neither a pedestrian nor an automobile has a superior right to any part of a public highway in the State of Idaho. Each with respect to the other in the use of the highway is entitled to equality of right, the duties of both are reciprocal; however, while the duty of exercising reasonable care for their own safety and the safety of others is imposed alike on both the pedestrian and the driver, the automobile being a dangerous instrumentality capable of inflicting fatal injuries, the comparative safety of its driver in case of a collision with a pedestrian is to be taken into consideration in measuring the duty of a driver."
The instruction is not contradictory nor conflicting. While the rights of a pedestrian and the driver of an automobile to the use of a public highway are equal, and their duties to each other are reciprocal, the one having the greater power to do injury owes to the other a comparatively greater duty to exercise care in the use of that power. The instruction is approved.
Appellant assigns as error the court's refusal to give to the jury his requested instruction No. 10, as follows: *Page 687 
"The court instructs the jury that if you should find for the plaintiff in this case, that in assessing her damages, you will not be permitted to consider the element of permanent injury for the reason that there is no evidence to the effect that plaintiff has suffered permanent injuries."
He also complains that the court submitted the issue as to permanent injuries, in giving instruction No. 1. That instruction merely stated the issues framed by the pleadings, including the claim for damages for permanent injuries, and instruction No. 2 is:
"You will understand, gentlemen, that the foregoing instruction is not intended by the court to be considered by you as a statement of the evidence in the case, but simply sets out the claims made by the respective parties to the action by their pleadings."
A party litigant has a right to have issues presented by his pleadings, when supported by any competent evidence, submitted to the jury by proper instructions. (Packard v. O'Neil, supra.)
While respondent's physician, Dr. Charles Beymer, presented by her as a witness, testified at the trial that it was impossible for him to estimate, at that time, the amount of permanent injury, if any, which would result from the accident, he further testified:
"Q. Assuming that the best results may be obtained in the future, doctor, would there in your opinion be any percentage of permanent injury?
"A. I can't say whether there would be over ten per cent. in any condition there."
The evidence introduced by and on behalf of respondent further shows that, as a result of the accident, she suffered a compound, comminuted fracture of the tibia and fibula; that she remained in the hospital from December 20, 1936, to April 13, 1937; that she was forced to use crutches until August or September thereafter; that at the time of the trial she was still lame, had a discharging sore on her heel, and when she stood on her feet two and a half or three hours at a time her leg would swell and become painful.
There was enough evidence of permanent injury to justify the refusal to give appellant's requested instruction No. 10. *Page 688 
The judgment and order appealed from are affirmed. Costs are awarded to respondent.
Ailshie, C.J., and Budge, J., concur.